Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed September 12, 2022 is acknowledged.  Claims 1-52, 55-56 and 61-63 are canceled. Claims 53-54, 57-60 and 71-72 are amended. Claims 53-54, 57-60 and 64-72 are pending. Claims 66-70 are withdrawn without traverse (fled 12/17/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021. 
3.	Claims 53-54, 57-60, 64-65 and 71-72 are under examination with respect to SEQ ID NOs: 51, 136 and 202 for CDRs1-3 and SEQ ID NO: 336, interferon as signaling agent, antigen on T Cell for additional targeting moiety in this office action.
4.	Applicant’s arguments filed on September 12, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 
Claim Rejections/Objections Withdrawn
6.	The objection of claims 53-65 and 71-72 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 55-56 and 61-63.
The rejection of claims 54-56 and 61-63 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 55-56 and 61-63.
The rejection of claims 55, 61 and 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 53-57 and 61-63 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 55-56 and 61-63.  
The provisional rejection of claim 61 on the ground of nonstatutory double patenting as being unpatentable over claims 198-237 of copending Application No. 17042512 is moot because the claim is canceled.
The provisional rejection of claims 61 and 71-72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 17598573 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 61.

Claim Rejections/Objections Maintained
In view of the amendment filed on September 12, 2022, the following rejections are maintained.
Improper Markush Grouping
7.	Claims 53, 57-60, 64-65 and 71-72 stand rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 6-7 of the response, Applicant argues that the grouping of CDR combinations related to several anti-human Clec9A VHH comprising the recited SEQ ID NOs: is proper because claim 53 recites specific CDR combinations that ae part of various Clec9A biding agents comprising VHHs.
Applicant' s arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§ 803.02 and 706.03(y), this rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). 
A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use. See MPEP § 803.02. In this case, each species of CDR combinations recited in claim 53 is a different Clec9A binding agent VHH comprising different sequences of CDRs1-3, which do not share a single structural similarity because each species of different Clec9A binding agents has a different chemical structure and sequences comprising different amino acid sequences of the recited SEQ ID NOs: for CDRs1-3. Each Clec9A binding agent has a different binding activity to different epitopes. Thus, the Clec9A binding agents do not share a single structural similarity or biological activity. Accordingly, while they are Clec9A binding agents or VHHs, they do not share a single structural similarity essential to this activity. See MPEP § 706.03(y). Thus, the Markush grouping of different Clec9A binding agents comprising different CDRs1-3 combinations recited in claims 53 and 57-60 is improper. Accordingly, the rejection of claims 53, 57-60, 64-65, and 71-72 on the basis that it contains an improper Markush grouping of alternatives is maintained.  

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 65 and 71-72 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below. 
On p. 7 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims by reciting “mutated” in claim 55. Applicant argues that the recitation “improved safety” is understood in view the specification on p. 19 and claim 63 is canceled. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§ 2173, the claims are still indefinite because:
i. The phrase “without substantially functionally modulating its activity” recited in claim 65 is unclear, which renders the claim indefinte. 
The phrases "without substantially functionally modulating its activity” is indefinite because it fails to point out what is included or excluded by the claim language, which renders the claims indefinite. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993). The specification does not provide a standard for ascertaining the metes and bounds of what is encompassed within such limitations. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear what is included or excluded by the claim language. 
The recitation "wherein the Clec9A binding agent recognizes and binds Clec9A without substantially functionally modulating its activity" is unclear to the examiner because of the limitation “without substantially…”. It is unclear whether the binding of the Clec9A binding agent to Clec9A would or would not change, enhance or inhibit the Clec9A activity and what activity of Clec9A would be.
In addition, an agent can either enhance or inhibit a tumor antigen or immune cell or activity of Clec9A binding agent, Clec9A or recited cytokines. Since Applicant has not limited the tumor antigen, or an antigen on an immune cell, whether an agent can enhance or inhibit the activity of the tumor antigen or antigen on an immune cell is unclear. Applicant has not defined a particular activity of the tumor antigen or antigen on an immune cell or Clec9A in the claims and thus it is unclear what activity would be considered “substantially functionally modulated” or “without substantially functionally modulated”, which renders the claim indefinite.
For the examination purpose, the recitation of "without substantially functionally modulating its activity" is interpreted as “without decreasing Clec9A signaling activity”.
ii. The phrase “improved safety” in claims 71-72 is a relative term which renders the claim indefinite.  It is unclear what degree of reduction in toxicity or side effects would be considered improved safety and what one or more mutation would confer such improved safety as compared to wild type IFN-2. The phrase “improved safety” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as a modified human IFN-2 having one or more mutations that confer improved safety” recited in the claim. Thus, the claims are indefinite.
In addition, the length and positions of the claimed chimeric proteins are different from those of human IFN- and human IFN-. It is unclear whether the positions for the recited mutations “R120, M148, R149 and L153” in claim 71 are based on the sequence of human IFN-2 or the chimeric sequence, and whether the positions for the recited mutations “W22, R27, L32, R35, V148, L151, R152 and Y155” are based on the sequence of human IFN- or the claimed chimeric protein. 
Accordingly, the rejection of claims 65 and 71-72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-59, 64-65 and 71-72 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 58-59 as amended encompass a genus of Clec9A binding agent comprising a recombinant VHH comprising CDRs1-3 having the recited SEQ ID NOs: including SEQ ID NOs: 51, 136 and 202 (elected) and having at least 90% or 98% identity to the recited SEQ ID NOs: including SEQ ID NO: 336 (elected). Claims 64-65 as amended encompass a genus of Clec9A binding agent that recruits cytotoxicity T cells to tumor cells or tumor environment or recognizes and binds Clec9A without substantially functionally modulating its activity. Claims 71-72 as amended encompass a genus of chimeric protein comprising a Clec9A binding agent of claim 53 and a mutated human IFN-2 or IFN- having one or more mutations that confer improved safety as compared to a wild type IFN-2 or IFN-, wherein the mutated IFN-2 comprises one or more mutations at positions R120, M148, R149 and L153 and mutated IFN- comprises one or more mutations at positions W22, R27, L32, R35, V148, V151, R152 and Y155. Applicant has not disclosed sufficient species for the broad genus of Clec9A binding agent variants having at least 90% or 98% identity to the recited SEQ ID NOs : including SEQ ID NO:336 (elected), and the broad genus of Clec9A binding agent that recognizes and binds Clec9A without substantially functionally modulating its activity, and the broad genus of chimeric protein comprising a Clec9A binding agent of claim 53 and a mutated human IFN-2 or IFN- having one or more mutations that confer improved safety as compared to a wild type IFN-2 or IFN-.
On p. 7-8 of the response, Applicant argues that the rejection was overcome in view of amendment to the claims and the specification provides support for the claimed Clec9A binding agent binding to but not neutralizing Clec9A and cites p. 1-3 of the specification in support of the arguments.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of fusion antibodies/polypeptides/compositions/method of using xx for xx because:
i. There is no structural and functional relationship or correlation between the claimed genus of Clec9A binding agent comprising a recombinant VHH comprising CDRs1-3 having the recited SEQ ID NOs: including SEQ ID NOs: 51, 136 and 202 and having at least 90% or 98% identity to the recited SEQ ID NOs: including SEQ ID NO: 336 and the Clec9A VHH R1CHCL50: SEQ ID NOs: 327-331 or the 3LEC89: SEQ ID NOs: 332-336 shown in Examples 2-4 and figures 4-7A. 
There is no structural and functional relationship or correlation between the claimed genus of Clec9A binding agent that recruits cytotoxicity T cells to tumor cells or tumor environment or recognizes and binds Clec9A without substantially functionally modulating its activity and the 2LEC16-hIFNa2_R149A, 3LEC22-hIFNa2_R149A, 1LEC28-hIFNa2_R149A, 3LEC30-hIFNa2_R149A and 3LEC89-hIFNa2_R149A shown in Example 6 and Figure 8.
There is no structural and functional relationship or correlation between the claimed genus of chimeric protein comprising a Clec9A binding agent of claim 53 and a mutated human IFN-2 having one or more mutations that confer improved safety as compared to a wild type IFN-2, wherein the mutated IFN-2 comprises one or more mutations at positions R120, M148 and L153 and the 2LEC16-hIFNa2_R149A, 3LEC22-hIFNa2_R149A, 1LEC28-hIFNa2_R149A, 3LEC30-hIFNa2_R149A and 3LEC89-hIFNa2_R149A shown in Example 6 and Figure 8.
There is no structural and functional relationship or correlation between the claimed genus of chimeric protein comprising a Clec9A binding agent of claim 53 and a mutated human IFN- having one or more mutations that confer improved safety as compared to a wild type IFN-, wherein the mutated IFN- comprises one or more mutations at positions W22, R27, L32, R35, V148, V151, R152 and Y155 and the 2LEC16-hIFNa2_R149A, 3LEC22-hIFNa2_R149A, 1LEC28-hIFNa2_R149A, 3LEC30-hIFNa2_R149A and 3LEC89-hIFNa2_R149A shown in Example 6 and Figure 8.
ii. As previously made of record, the specification only describes anti-human Clec9A VHH or anti-human Clec9A VHH chimera, wherein the anti-human Clec9A VHH comprising the amino acid sequence selected from the group consisting of the recited SEQ ID NOs: including R1CHCL50:SEQ ID NOs: 327-331; 3LEC89: SEQ ID NOs: 332-336 (elected); and wherein the anti-human Clec9A VHH chimera is a fusion of the anti-human Clec9A VHH fused to a human IFN2-R149A (see p. 131-134, examples 2-4, figures 4-7A). The specification teaches that RICHCL50-RICHCL50_opt4 and 3LEC89-3LEC89-opt4 can bind to Clec9A, and RICHCL50-(GGS)3-hIFNa2_R149A and 3LEC89-(GGS)3-hIFNa2-R149A can target human Clec9A and (p. 134, Table F) The specification also teaches that 2LEC16-hIFNa2_R149A, 3LEC22-hIFNa2_R149A, 1LEC28-hIFNa2_R149A, 3LEC30-hIFNa2_R149A and 3LEC89-hIFNa2_R149A have anti-tumor activity in human RL follicular lymphoma cell line tumor model in mice (example 6, Figure 8).
iii. The specification has not disclosed sufficient species for the broad genus of Clec9A binding agent variants, the broad genus of Clec9A binding agent that recognizes and binds Clec9A without substantially functionally modulating its activity, the broad genus of chimeric protein comprising Clec9A binding agent of claim 53 and a mutated human IFN2 or muted human IFN with the recited mutations and having improved safety. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (recruiting cytotoxicity T cells to tumor cells or tumor environment or binding to Clec9A without substantially functionally modulating its activity or with improved safety) and any particular structure or sequence for Clec9A binding agent variants, Clec9A binding agent that recognizes and binds Clec9A without substantially functionally modulating its activity or chimeric protein comprising Clec9A binding agent of claim 53 and a mutated human IFN2 or muted human IFN with the recited mutations and having improved safety.
The specification fails to teach the detailed structures and sequences and characteristics for the claimed Clec9A binding agent variants, Clec9A binding agent recruiting cytotoxicity T cells to tumor cells or tumor environment or binding to Clec9A without substantially functionally modulating its activity or chimeric protein comprising Clec9A binding agent of claim 53 and a mutated human IFN2 or muted human IFN with the recited mutations and having improved safety.
Since the common characteristics/features of claimed Clec9A binding agent variants, Clec9A binding agent binding to Clec9A without substantially functionally modulating its activity or chimeric protein comprising Clec9A binding agent of claim 53 and a mutated human IFN2 or muted human IFN with the recited mutations and having improved safety are unknown, a skilled artisan cannot envision he functional correlations of the genus with the claimed invention in view of Rudikoff et al. (see p. 1979; Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979, cited previously), Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously), MacCallum et al. (see p. 73, J. Mol. Biol.,1996; 262: 732-745, cited previously). Pascalis et al. (see p. 3079-3080 ; The Journal of Immunology, 2002; 169: 3076-3084, cited previously), Casset et al. (page 202, left col.; BBRC, 2003; 307: 198-205, cited previously), Vajdos et al. (see p. 416, left col ; J. Mol. Biol. 2002; 320: 415-428 Holm et al.(Mol. Immunol., 2007; 44: 1075-1084, cited previously) , Chen et al. (see p. 866 ; J. Mol. Bio., 1999; 293: 865-881, cited previously) and Wu et al. (see p. 152, left col. ; J. Mol. Biol., 1999; 294:151-162, cited previously).
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of Clec9A binding agent variants, Clec9A binding agent recruiting cytotoxicity T cells to tumor cells or tumor environment or binding to Clec9A without substantially functionally modulating its activity or chimeric protein comprising Clec9A binding agent of claim 53 and a mutated human IFN2 or muted human IFN with the recited mutations and having improved safety. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of claimed Clec9A binding agent variants, the claimed Clec9A binding agent that recruits cytotoxicity T cells to tumor cells or tumor environment or binds to Clec9A without substantially functionally modulating its activity or the claimed chimeric protein comprising Clec9A binding agent of claim 53 and a mutated human IFN2 or muted human IFN with the recited mutations and having improved safety, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed Clec9A binding agents and chimeric proteins have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 58-59, 64-65 and 71-72 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 53-54, 57-60, 64-65 and 71-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 198-237 of copending Application No. 17/042512. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.9 of the response, Applicant argues that none of the claims of 17/042512 or 17/598573 recite the Clec9A binding agent comprising a VHH with a combination of the CDRs1-3 having the recited SEQ ID NOs:.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131	and 804, the claims of 17/042512 do teach the claimed Clec9A binding agent comprising a VHH with a combination of the CDRs1-3 having the recited SEQ ID NOs or the claimed chimeric protein comprising the claimed Clec9A binding agent comprising a VHH with a combination of the CDRs1-3 having the recited SEQ ID NOs and an IFN-a2 (see the sequence alignment below), and thus anticipate instant claims 53-54, 57-60, 64-65 and 71-72. Accordingly, the provisional rejection of claims 53-54, 57-60, 64-65 and 71-72 on the ground of nonstatutory double patenting as being unpatentable over claims 198-237 of copending Application No. 17/042512 is maintained.  

The US Applicant No. 17042512 teaches bi-functional protein comprising the instant SEQ ID NO:336 and comprising instant SEQ ID NOs:51, 136 and 202.
SEQ ID NO:336
US-17-042-512-1570
; Sequence 1570, Application US/17042512
; Publication No. US20210024631A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences, Inc.
;  APPLICANT:Orionis Biosciences BV
;  TITLE OF INVENTION: BI-FUNCTIONAL PROTEINS AND CONSTRUCTION THEREOF
;  FILE REFERENCE: ORN-042/114384-5042
;  CURRENT APPLICATION NUMBER: US/17/042,512
;  CURRENT FILING DATE: 2020-09-28
;  PRIOR APPLICATION NUMBER: PCT/US19/24714
;  PRIOR FILING DATE: 2019-03-28
;  PRIOR APPLICATION NUMBER: 62/649,238
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,264
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,248
;  PRIOR FILING DATE: 2018-03-28
;  NUMBER OF SEQ ID NOS: 1570
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1570
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence (3LEC89_opt4)
US-17-042-512-1570

  Query Match             100.0%;  Score 115;  DB 22;  Length 115;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSLRLSCAASGRIFSVNAMGWYRQAPGKQRELVAAITNQGAPTYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVQLVESGGGLVQPGGSLRLSCAASGRIFSVNAMGWYRQAPGKQRELVAAITNQGAPTYA 60

Qy         61 DSVKGRFTISRDNSKNTVYLQMNSLRPEDTAVYYCKAFTRGDDYWGQGTLVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVKGRFTISRDNSKNTVYLQMNSLRPEDTAVYYCKAFTRGDDYWGQGTLVTVSS 115
SEQ ID NO:51
US-17-042-512-111
; Sequence 111, Application US/17042512
; Publication No. US20210024631A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences, Inc.
;  APPLICANT:Orionis Biosciences BV
;  TITLE OF INVENTION: BI-FUNCTIONAL PROTEINS AND CONSTRUCTION THEREOF
;  FILE REFERENCE: ORN-042/114384-5042
;  CURRENT APPLICATION NUMBER: US/17/042,512
;  CURRENT FILING DATE: 2020-09-28
;  PRIOR APPLICATION NUMBER: PCT/US19/24714
;  PRIOR FILING DATE: 2019-03-28
;  PRIOR APPLICATION NUMBER: 62/649,238
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,264
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,248
;  PRIOR FILING DATE: 2018-03-28
;  NUMBER OF SEQ ID NOS: 1570
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-17-042-512-111

  Query Match             100.0%;  Score 10;  DB 22;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRIFSVNAMG 10
              ||||||||||
Db          1 GRIFSVNAMG 10
SEQ ID NO:136
US-17-042-512-199
; Sequence 199, Application US/17042512
; Publication No. US20210024631A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences, Inc.
;  APPLICANT:Orionis Biosciences BV
;  TITLE OF INVENTION: BI-FUNCTIONAL PROTEINS AND CONSTRUCTION THEREOF
;  FILE REFERENCE: ORN-042/114384-5042
;  CURRENT APPLICATION NUMBER: US/17/042,512
;  CURRENT FILING DATE: 2020-09-28
;  PRIOR APPLICATION NUMBER: PCT/US19/24714
;  PRIOR FILING DATE: 2019-03-28
;  PRIOR APPLICATION NUMBER: 62/649,238
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,264
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,248
;  PRIOR FILING DATE: 2018-03-28
;  NUMBER OF SEQ ID NOS: 1570
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 199
;  LENGTH: 16
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-17-042-512-199

  Query Match             100.0%;  Score 16;  DB 22;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AITNQGAPTYADSVKG 16
              ||||||||||||||||
Db          1 AITNQGAPTYADSVKG 16
SEQ ID NO:202
US-17-042-512-277
; Sequence 277, Application US/17042512
; Publication No. US20210024631A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences, Inc.
;  APPLICANT:Orionis Biosciences BV
;  TITLE OF INVENTION: BI-FUNCTIONAL PROTEINS AND CONSTRUCTION THEREOF
;  FILE REFERENCE: ORN-042/114384-5042
;  CURRENT APPLICATION NUMBER: US/17/042,512
;  CURRENT FILING DATE: 2020-09-28
;  PRIOR APPLICATION NUMBER: PCT/US19/24714
;  PRIOR FILING DATE: 2019-03-28
;  PRIOR APPLICATION NUMBER: 62/649,238
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,264
;  PRIOR FILING DATE: 2018-03-28
;  PRIOR APPLICATION NUMBER: 62/649,248
;  PRIOR FILING DATE: 2018-03-28
;  NUMBER OF SEQ ID NOS: 1570
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 277
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-17-042-512-277

  Query Match             100.0%;  Score 7;  DB 22;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTRGDDY 7
              |||||||
Db          1 FTRGDDY 7


Conclusion

11.	NO CLAIM IS ALLOWED.


12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:336
WO2018077893 teaches a chimeric protein of SEQ ID NO:796, which is 89% identical to instant SEQ ID NO:336 and comprise instant SEQ ID NO:51 
BFF87152
ID   BFF87152 standard; protein; 134 AA.
XX
AC   BFF87152;
XX
DT   14-JUN-2018  (first entry)
XX
DE   Chimeric protein construction related protein, SEQ ID 796.
XX
KW   autoimmune disease; cancer; chimeric protein; cytostatic;
KW   immunosuppressive; infection; protein therapy; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018077893-A1.
XX
CC PD   03-MAY-2018.
XX
CC PF   24-OCT-2017; 2017WO-EP077193.
XX
PR   24-OCT-2016; 2016US-0411823P.
XX
CC PA   (ORIO-) ORIONIS BIOSCI NV.
CC PA   (VIBV ) VIB VZW.
CC PA   (UGNT ) UNIV GENT.
XX
CC PI   Kley N,  Tavernier J,  Peelman F,  Zabeau L;
XX
DR   WPI; 2018-341956/34.
XX
CC PT   New chimeric protein comprises modified interferon (IFN)-gamma, and 
CC PT   targeting moieties comprising recognition domains which specifically bind
CC PT   to antigens or receptors of interest, and for treating cancer, autoimmune
CC PT   disease or infection.
XX
CC PS   Disclosure; SEQ ID NO 796; 124pp; English.
XX
CC   The present invention relates to a novel chimeric protein, useful for 
CC   treating cancer, autoimmune disease or infection. The chimeric protein 
CC   comprises: (a) a modified interferon (IFN)-gamma , the modified IFN-gamma
CC   having mutations that confer improved safety as compared to a wild type 
CC   IFN-gamma; (b) targeting moieties, the targeting moieties comprising 
CC   recognition domains which specifically bind to antigens or receptors of 
CC   interest, where the modified IFN-gamma and the targeting moieties are 
CC   optionally connected with linkers. The invention also provides a method 
CC   for treating cancer, autoimmune disease or disorder and infection. The 
CC   chimeric protein is useful for treating cancer, infections, immune 
CC   disorders, autoimmune diseases, cardiovascular diseases, wound, ischemia-
CC   related diseases, neurodegenerative diseases, and/or metabolic diseases. 
CC   The autoimmune disease is multiple sclerosis, Crohn's disease, systemic 
CC   lupus erythematosus, rheumatoid arthritis or juvenile rheumatoid 
CC   arthritis, ulcerative colitis, immune disorders such as eosinophilic 
CC   fasciitis, hypoimmunoglobulinemia, or thymoma/thymic carcinoma, graft 
CC   versus host disease, preleukemia, non-hematologic syndrome (e.g., Down's,
CC   Dubowwitz, Seckel), Felty syndrome, hemolytic uremic syndrome, 
CC   myelodysplasic syndrome, nocturnal paroxysmal hemoglobinuria, 
CC   osteomyelofibrosis, pancytopenia, pure red-cell aplasia, Schoenlein-
CC   Henoch purpura, malaria, protein starvation, menorrhagia, systemic 
CC   sclerosis, liver cirrhosis, hypometabolic states, and congestive heart 
CC   failure). The infection is HIV/AIDS, tuberculosis, osteomyelitis, 
CC   hepatitis B, hepatitis C, Epstein-Barr virus or parvovirus, T cell 
CC   leukemia virus, bacterial overgrowth syndrome, fungal or parasitic 
CC   infections. The present sequence is a chimeric protein construction 
CC   related protein, which can be used in the chimeric protein of the 
CC   invention. Note: The present sequence is shown in the sequence listing, 
CC   but is not further mentioned in the specification.
XX
SQ   Sequence 134 AA;

  Query Match             59.1%;  Score 68;  DB 26;  Length 134;
  Best Local Similarity   100.0%;  
  Matches   68;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          6 ESGGGLVQPGGSLRLSCAASGRIFSVNAMGWYRQAPGKQRELVAAITNQGAPTYADSVKG 65
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          6 ESGGGLVQPGGSLRLSCAASGRIFSVNAMGWYRQAPGKQRELVAAITNQGAPTYADSVKG 65

Qy         66 RFTISRDN 73
              ||||||||
Db         66 RFTISRDN 73

SEQ ID NO:51
WO2018077893 teaches a chimeric protein comprising instant SEQ ID NO:51. 

BFF86974
ID   BFF86974 standard; peptide; 10 AA.
XX
AC   BFF86974;
XX
DT   14-JUN-2018  (first entry)
XX
DE   Chimeric protein construction related peptide, SEQ ID 618.
XX
KW   autoimmune disease; cancer; chimeric protein; cytostatic;
KW   immunosuppressive; infection; protein therapy; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018077893-A1.
XX
CC PD   03-MAY-2018.
XX
CC PF   24-OCT-2017; 2017WO-EP077193.
XX
PR   24-OCT-2016; 2016US-0411823P.
XX
CC PA   (ORIO-) ORIONIS BIOSCI NV.
CC PA   (VIBV ) VIB VZW.
CC PA   (UGNT ) UNIV GENT.
XX
CC PI   Kley N,  Tavernier J,  Peelman F,  Zabeau L;
XX
DR   WPI; 2018-341956/34.
XX
CC PT   New chimeric protein comprises modified interferon (IFN)-gamma, and 
CC PT   targeting moieties comprising recognition domains which specifically bind
CC PT   to antigens or receptors of interest, and for treating cancer, autoimmune
CC PT   disease or infection.
XX
CC PS   Disclosure; SEQ ID NO 618; 124pp; English.
XX
CC   The present invention relates to a novel chimeric protein, useful for 
CC   treating cancer, autoimmune disease or infection. The chimeric protein 
CC   comprises: (a) a modified interferon (IFN)-gamma , the modified IFN-gamma
CC   having mutations that confer improved safety as compared to a wild type 
CC   IFN-gamma; (b) targeting moieties, the targeting moieties comprising 
CC   recognition domains which specifically bind to antigens or receptors of 
CC   interest, where the modified IFN-gamma and the targeting moieties are 
CC   optionally connected with linkers. The invention also provides a method 
CC   for treating cancer, autoimmune disease or disorder and infection. The 
CC   chimeric protein is useful for treating cancer, infections, immune 
CC   disorders, autoimmune diseases, cardiovascular diseases, wound, ischemia-
CC   related diseases, neurodegenerative diseases, and/or metabolic diseases. 
CC   The autoimmune disease is multiple sclerosis, Crohn's disease, systemic 
CC   lupus erythematosus, rheumatoid arthritis or juvenile rheumatoid 
CC   arthritis, ulcerative colitis, immune disorders such as eosinophilic 
CC   fasciitis, hypoimmunoglobulinemia, or thymoma/thymic carcinoma, graft 
CC   versus host disease, preleukemia, non-hematologic syndrome (e.g., Down's,
CC   Dubowwitz, Seckel), Felty syndrome, hemolytic uremic syndrome, 
CC   myelodysplasic syndrome, nocturnal paroxysmal hemoglobinuria, 
CC   osteomyelofibrosis, pancytopenia, pure red-cell aplasia, Schoenlein-
CC   Henoch purpura, malaria, protein starvation, menorrhagia, systemic 
CC   sclerosis, liver cirrhosis, hypometabolic states, and congestive heart 
CC   failure). The infection is HIV/AIDS, tuberculosis, osteomyelitis, 
CC   hepatitis B, hepatitis C, Epstein-Barr virus or parvovirus, T cell 
CC   leukemia virus, bacterial overgrowth syndrome, fungal or parasitic 
CC   infections. The present sequence is a chimeric protein construction 
CC   related peptide, which can be used in the chimeric protein of the 
CC   invention. Note: The present sequence is shown in the sequence listing, 
CC   but is not further mentioned in the specification.
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 10;  DB 26;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRIFSVNAMG 10
              ||||||||||
Db          1 GRIFSVNAMG 10

US/16344668 teaches a mutant IF- comprising instant SEQ ID NO:51.

US-16-344-668-618
; Sequence 618, Application US/16344668
; Publication No. US20200055912A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences Inc.
;  APPLICANT:VIB VZW
;  APPLICANT:UNIVERSITEIT GENT
;  TITLE OF INVENTION: TARGETED MUTANT INTERFERON-GAMMA AND USES THEREOF
;  FILE REFERENCE: ORN-022PC
;  CURRENT APPLICATION NUMBER: US/16/344,668
;  CURRENT FILING DATE: 2019-04-24
;  NUMBER OF SEQ ID NOS: 962
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 618
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-16-344-668-618

  Query Match             100.0%;  Score 10;  DB 19;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRIFSVNAMG 10
              ||||||||||
Db          1 GRIFSVNAMG 10

US/16634325 teaches a CD8 binding agent comprising instant SEQ ID NO:51.

US-16-634-325-451
; Sequence 451, Application US/16634325
; Publication No. US20200231674A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences Inc.
;  TITLE OF INVENTION: CD8 BINDING AGENTS
;  FILE REFERENCE: ORN-032/114384-5032
;  CURRENT APPLICATION NUMBER: US/16/634,325
;  CURRENT FILING DATE: 2020-01-27
;  PRIOR APPLICATION NUMBER: PCT/US18/45741
;  PRIOR FILING DATE: 2018-08-08
;  PRIOR APPLICATION NUMBER: US 62/542,920
;  PRIOR FILING DATE: 2017-08-09
;  NUMBER OF SEQ ID NOS: 1221
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 451
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polymer
US-16-634-325-451

  Query Match             100.0%;  Score 10;  DB 20;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRIFSVNAMG 10
              ||||||||||
Db          1 GRIFSVNAMG 10


US/16636501 teaches a PD-1/PD-L1 binding agent comprising instant SEQ ID NO:51.

US-16-636-501-779
; Sequence 779, Application US/16636501
; Publication No. US20200407448A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences, Inc.
;  TITLE OF INVENTION: PD-1 AND PD-L1 BINDING AGENTS
;  FILE REFERENCE: ORN-034/114384-5034
;  CURRENT APPLICATION NUMBER: US/16/636,501
;  CURRENT FILING DATE: 2020-02-04
;  PRIOR APPLICATION NUMBER: PCT/US18/45743
;  PRIOR FILING DATE: 2018-08-08
;  PRIOR APPLICATION NUMBER: US 62/542,921
;  PRIOR FILING DATE: 2017-08-09
;  NUMBER OF SEQ ID NOS: 1247
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 779
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polymer
US-16-636-501-779

  Query Match             100.0%;  Score 10;  DB 20;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRIFSVNAMG 10
              ||||||||||
Db          1 GRIFSVNAMG 10


US/17366343 teaches a mutant IFN- comprising instant SEQ ID NO:51.

US-17-366-343-618
; Sequence 618, Application US/17366343
; Publication No. US20210403525A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences BV
;  APPLICANT:VIB VZW
;  APPLICANT:UNIVERSITEIT GENT
;  TITLE OF INVENTION: TARGETED MUTANT INTERFERON-GAMMA AND USES THEREOF
;  FILE REFERENCE: ORN-022C1
;  CURRENT APPLICATION NUMBER: US/17/366,343
;  CURRENT FILING DATE: 2021-07-02
;  PRIOR APPLICATION NUMBER: US 16/344,668
;  PRIOR FILING DATE: 2020-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP17/77193
;  PRIOR FILING DATE: 2017-10-24
;  PRIOR APPLICATION NUMBER: US 62/411,823
;  PRIOR FILING DATE: 2016-10-24
;  NUMBER OF SEQ ID NOS: 962
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 618
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-17-366-343-618

  Query Match             100.0%;  Score 10;  DB 8;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GRIFSVNAMG 10
              ||||||||||
Db          1 GRIFSVNAMG 10

SEQ ID NO:136
WO2018077893 teaches a chimeric protein comprising instant SEQ ID NO:136. 
BFF87032
ID   BFF87032 standard; peptide; 16 AA.
XX
AC   BFF87032;
XX
DT   14-JUN-2018  (first entry)
XX
DE   Chimeric protein construction related peptide, SEQ ID 676.
XX
KW   autoimmune disease; cancer; chimeric protein; cytostatic;
KW   immunosuppressive; infection; protein therapy; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018077893-A1.
XX
CC PD   03-MAY-2018.
XX
CC PF   24-OCT-2017; 2017WO-EP077193.
XX
PR   24-OCT-2016; 2016US-0411823P.
XX
CC PA   (ORIO-) ORIONIS BIOSCI NV.
CC PA   (VIBV ) VIB VZW.
CC PA   (UGNT ) UNIV GENT.
XX
CC PI   Kley N,  Tavernier J,  Peelman F,  Zabeau L;
XX
DR   WPI; 2018-341956/34.
XX
CC PT   New chimeric protein comprises modified interferon (IFN)-gamma, and 
CC PT   targeting moieties comprising recognition domains which specifically bind
CC PT   to antigens or receptors of interest, and for treating cancer, autoimmune
CC PT   disease or infection.
XX
CC PS   Disclosure; SEQ ID NO 676; 124pp; English.
XX
CC   The present invention relates to a novel chimeric protein, useful for 
CC   treating cancer, autoimmune disease or infection. The chimeric protein 
CC   comprises: (a) a modified interferon (IFN)-gamma , the modified IFN-gamma
CC   having mutations that confer improved safety as compared to a wild type 
CC   IFN-gamma; (b) targeting moieties, the targeting moieties comprising 
CC   recognition domains which specifically bind to antigens or receptors of 
CC   interest, where the modified IFN-gamma and the targeting moieties are 
CC   optionally connected with linkers. The invention also provides a method 
CC   for treating cancer, autoimmune disease or disorder and infection. The 
CC   chimeric protein is useful for treating cancer, infections, immune 
CC   disorders, autoimmune diseases, cardiovascular diseases, wound, ischemia-
CC   related diseases, neurodegenerative diseases, and/or metabolic diseases. 
CC   The autoimmune disease is multiple sclerosis, Crohn's disease, systemic 
CC   lupus erythematosus, rheumatoid arthritis or juvenile rheumatoid 
CC   arthritis, ulcerative colitis, immune disorders such as eosinophilic 
CC   fasciitis, hypoimmunoglobulinemia, or thymoma/thymic carcinoma, graft 
CC   versus host disease, preleukemia, non-hematologic syndrome (e.g., Down's,
CC   Dubowwitz, Seckel), Felty syndrome, hemolytic uremic syndrome, 
CC   myelodysplasic syndrome, nocturnal paroxysmal hemoglobinuria, 
CC   osteomyelofibrosis, pancytopenia, pure red-cell aplasia, Schoenlein-
CC   Henoch purpura, malaria, protein starvation, menorrhagia, systemic 
CC   sclerosis, liver cirrhosis, hypometabolic states, and congestive heart 
CC   failure). The infection is HIV/AIDS, tuberculosis, osteomyelitis, 
CC   hepatitis B, hepatitis C, Epstein-Barr virus or parvovirus, T cell 
CC   leukemia virus, bacterial overgrowth syndrome, fungal or parasitic 
CC   infections. The present sequence is a chimeric protein construction 
CC   related peptide, which can be used in the chimeric protein of the 
CC   invention. Note: The present sequence is shown in the sequence listing, 
CC   but is not further mentioned in the specification.
XX
SQ   Sequence 16 AA;

  Query Match             100.0%;  Score 82;  DB 26;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AITNQGAPTYADSVKG 16
              ||||||||||||||||
Db          1 AITNQGAPTYADSVKG 16
US/16344668 teaches a mutant IF- comprising instant SEQ ID NO:136.
US-16-344-668-676
; Sequence 676, Application US/16344668
; Publication No. US20200055912A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences Inc.
;  APPLICANT:VIB VZW
;  APPLICANT:UNIVERSITEIT GENT
;  TITLE OF INVENTION: TARGETED MUTANT INTERFERON-GAMMA AND USES THEREOF
;  FILE REFERENCE: ORN-022PC
;  CURRENT APPLICATION NUMBER: US/16/344,668
;  CURRENT FILING DATE: 2019-04-24
;  NUMBER OF SEQ ID NOS: 962
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 676
;  LENGTH: 16
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-16-344-668-676

  Query Match             100.0%;  Score 16;  DB 19;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AITNQGAPTYADSVKG 16
              ||||||||||||||||
Db          1 AITNQGAPTYADSVKG 16

US/16634325 teaches a CD8 binding agent comprising instant SEQ ID NO:136.

US-16-634-325-517
; Sequence 517, Application US/16634325
; Publication No. US20200231674A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences Inc.
;  TITLE OF INVENTION: CD8 BINDING AGENTS
;  FILE REFERENCE: ORN-032/114384-5032
;  CURRENT APPLICATION NUMBER: US/16/634,325
;  CURRENT FILING DATE: 2020-01-27
;  PRIOR APPLICATION NUMBER: PCT/US18/45741
;  PRIOR FILING DATE: 2018-08-08
;  PRIOR APPLICATION NUMBER: US 62/542,920
;  PRIOR FILING DATE: 2017-08-09
;  NUMBER OF SEQ ID NOS: 1221
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 517
;  LENGTH: 16
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polymer
US-16-634-325-517

  Query Match             100.0%;  Score 16;  DB 20;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AITNQGAPTYADSVKG 16
              ||||||||||||||||
Db          1 AITNQGAPTYADSVKG 16

US/16636501 teaches a PD-1/PD-L1 binding agent comprising instant SEQ ID NO:136.

US-16-636-501-845
; Sequence 845, Application US/16636501
; Publication No. US20200407448A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences, Inc.
;  TITLE OF INVENTION: PD-1 AND PD-L1 BINDING AGENTS
;  FILE REFERENCE: ORN-034/114384-5034
;  CURRENT APPLICATION NUMBER: US/16/636,501
;  CURRENT FILING DATE: 2020-02-04
;  PRIOR APPLICATION NUMBER: PCT/US18/45743
;  PRIOR FILING DATE: 2018-08-08
;  PRIOR APPLICATION NUMBER: US 62/542,921
;  PRIOR FILING DATE: 2017-08-09
;  NUMBER OF SEQ ID NOS: 1247
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 845
;  LENGTH: 16
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polymer
US-16-636-501-845

  Query Match             100.0%;  Score 16;  DB 20;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AITNQGAPTYADSVKG 16
              ||||||||||||||||
Db          1 AITNQGAPTYADSVKG 16


SEQ ID NO:202

US/16344668 teaches a mutant IF- comprising instant SEQ ID NO:202.
US-16-344-668-686
; Sequence 686, Application US/16344668
; Publication No. US20200055912A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences Inc.
;  APPLICANT:VIB VZW
;  APPLICANT:UNIVERSITEIT GENT
;  TITLE OF INVENTION: TARGETED MUTANT INTERFERON-GAMMA AND USES THEREOF
;  FILE REFERENCE: ORN-022PC
;  CURRENT APPLICATION NUMBER: US/16/344,668
;  CURRENT FILING DATE: 2019-04-24
;  NUMBER OF SEQ ID NOS: 962
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 686
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-16-344-668-686

  Query Match             100.0%;  Score 7;  DB 19;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTRGDDY 7
              |||||||
Db          1 FTRGDDY 7

US/16634325 teaches a CD8 binding agent comprising instant SEQ ID NO:202.
US-16-634-325-528
; Sequence 528, Application US/16634325
; Publication No. US20200231674A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences Inc.
;  TITLE OF INVENTION: CD8 BINDING AGENTS
;  FILE REFERENCE: ORN-032/114384-5032
;  CURRENT APPLICATION NUMBER: US/16/634,325
;  CURRENT FILING DATE: 2020-01-27
;  PRIOR APPLICATION NUMBER: PCT/US18/45741
;  PRIOR FILING DATE: 2018-08-08
;  PRIOR APPLICATION NUMBER: US 62/542,920
;  PRIOR FILING DATE: 2017-08-09
;  NUMBER OF SEQ ID NOS: 1221
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 528
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polymer
US-16-634-325-528

  Query Match             100.0%;  Score 7;  DB 20;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTRGDDY 7
              |||||||
Db          1 FTRGDDY 7

 US/16636501 teaches a PD-1/PD-L1 binding agent comprising instant SEQ ID NO:202.
US-16-636-501-856
; Sequence 856, Application US/16636501
; Publication No. US20200407448A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences, Inc.
;  TITLE OF INVENTION: PD-1 AND PD-L1 BINDING AGENTS
;  FILE REFERENCE: ORN-034/114384-5034
;  CURRENT APPLICATION NUMBER: US/16/636,501
;  CURRENT FILING DATE: 2020-02-04
;  PRIOR APPLICATION NUMBER: PCT/US18/45743
;  PRIOR FILING DATE: 2018-08-08
;  PRIOR APPLICATION NUMBER: US 62/542,921
;  PRIOR FILING DATE: 2017-08-09
;  NUMBER OF SEQ ID NOS: 1247
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 856
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polymer
US-16-636-501-856

  Query Match             100.0%;  Score 7;  DB 20;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTRGDDY 7
              |||||||
Db          1 FTRGDDY 7

US/17366354 teaches a mutant IF- comprising instant SEQ ID NO:202.
 US-17-366-343-686
; Sequence 686, Application US/17366343
; Publication No. US20210403525A1
; GENERAL INFORMATION
;  APPLICANT: Orionis Biosciences BV
;  APPLICANT:VIB VZW
;  APPLICANT:UNIVERSITEIT GENT
;  TITLE OF INVENTION: TARGETED MUTANT INTERFERON-GAMMA AND USES THEREOF
;  FILE REFERENCE: ORN-022C1
;  CURRENT APPLICATION NUMBER: US/17/366,343
;  CURRENT FILING DATE: 2021-07-02
;  PRIOR APPLICATION NUMBER: US 16/344,668
;  PRIOR FILING DATE: 2020-01-09
;  PRIOR APPLICATION NUMBER: PCT/EP17/77193
;  PRIOR FILING DATE: 2017-10-24
;  PRIOR APPLICATION NUMBER: US 62/411,823
;  PRIOR FILING DATE: 2016-10-24
;  NUMBER OF SEQ ID NOS: 962
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 686
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-17-366-343-686

  Query Match             100.0%;  Score 7;  DB 8;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTRGDDY 7
              |||||||
Db          1 FTRGDDY 7


13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 26, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649